
	
		III
		111th CONGRESS
		1st Session
		S. RES. 189
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2009
			Mr. Wicker (for himself
			 and Mr. Cardin) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  trial by the Russian Government of businessmen Mikhail Khodorkovsky and Platon
		  Lebedev constitutes a politically motivated case of selective arrest and
		  prosecution that serves as a test of the rule of law and independence of the
		  judicial system of Russia. 
	
	
		Whereas, on April 1, 2009, President Barack Obama and
			 President Dmitry Medvedev issued a joint statement affirming that “[i]n our
			 relations with each other, we also seek to be guided by the rule of law,
			 respect for fundamental freedoms and human rights, and tolerance for different
			 views”;
		Whereas the United States and Russia, in a spirit of
			 cooperation, will continue the dialogue on the issues affirmed in such joint
			 statement at an upcoming summit to be held in June 2009;
		Whereas it has been the long-held position of the United
			 States to support the development of democracy, rule of law, judicial
			 independence, freedom, and respect for human rights in the Russian
			 Federation;
		Whereas Russian President Medvedev has called Russia a
			 country of “legal nihilism” and issued a new foreign policy doctrine citing
			 “the supremacy of law in international relations” as one of the top priorities
			 of Russia;
		Whereas 2 prominent cases involve the Yukos Oil Company
			 and its president, Mikhail Khodorkovsky and his partner, Platon Lebedev, who
			 were convicted and sentenced in May 2005 to serve 9 years in a remote penal
			 camp;
		Whereas Russian authorities confiscated Yukos assets and
			 assigned ownership to a state company that is chaired by an official in the
			 Kremlin; harassed, exiled, persecuted, and imprisoned many Yukos officers and
			 legal representatives; and issued a series of court rulings against Mr.
			 Khodorkovsky and Mr. Lebedev that violate international legal norms;
		Whereas at a press conference in May 2005, President
			 George Bush stated, “it appeared to . . . people in my Administration, that
			 . . . [Mikhail Khodorkovsky] had been judged guilty prior to having a fair
			 trial. In other words, he was put in prison, and then was tried”;
		Whereas, on October 25, 2005, Congressmen Roger Wicker and
			 Tom Lantos introduced H. Res. 525, which noted the actions that the Russian
			 government had taken with respect to Yukos, Mr. Khodorkovsky, and Mr. Lebedev,
			 and called upon Russian authorities to prove that the cases were not
			 politically motivated, that the Russian judicial system is truly independent
			 and not simply an instrument of the Kremlin, and that the state was not engaged
			 in a campaign to selectively reclaim or re-nationalize private
			 enterprises;
		Whereas, on November 18, 2005, Senators Joe Biden, Barack
			 Obama, and John McCain introduced S. Res. 322, which called the cases against
			 Mr. Khodorkovsky and Mr. Lebedev “politically motivated”, noted that Mr.
			 Khodorkovsky and Mr. Lebedev had not been accorded fair, transparent, and
			 impartial treatment, and deplored their transfer to remote prison camps;
		Whereas Amnesty International, Freedom House, and other
			 prominent international human rights organizations have cited the conviction
			 and imprisonment of Mikhail Khodorkovsky as evidence of the arbitrary and
			 political use of the legal system and the lack of a truly independent judiciary
			 in the Russian Federation;
		Whereas governments, courts, journalists, and human rights
			 organizations around the world have expressed concern about the prosecution,
			 trial, imprisonment, and treatment of the individuals in the Yukos case, and
			 have called on President Medvedev to honor his pledge to end “legal nihilism”
			 in Russia;
		Whereas, on February 5, 2007, on the eve of their
			 eligibility for parole, Russian prosecutors brought new charges against Mr.
			 Khodorkovsky and Mr. Lebedev, accusing them of embezzling $20,000,000,000 in
			 Yukos oil revenues;
		Whereas in May 2007, the Prosecutor General in Moscow
			 attempted to disbar Karinna Moskalenko, one of Russia’s most distinguished and
			 renown human rights lawyers and defense counsel to Mikhail Khodorkovsky, in
			 apparent reprisal for actions she had taken on behalf of her client;
		Whereas in August 2007, the highest court of Switzerland
			 denied Russian authorities access to Yukos documents on the basis that the case
			 against Yukos and its principal executives and core shareholders, specifically
			 Mikhail Khodorkovsky and Platon Lebedev, had a “political and discriminatory
			 character . . . undermined by the infringement of human rights and the right to
			 defense”;
		Whereas courts in Great Britain, the Netherlands, Cyprus,
			 Liechtenstein, Lithuania, and Switzerland have described the Yukos proceeding
			 as politically motivated and have rejected motions from Russian prosecutors
			 seeking the extradition of Yukos officials or materials for use in trials in
			 Russia;
		Whereas, on October 25, 2007, the European Court of Human
			 Rights ruled that Platon Lebedev’s rights to liberty and security were violated
			 during his arrest and subsequent pretrial detention;
		Whereas the 2008 Department of State Human Rights Report
			 stated: The arrest and conviction of Khodorkovsky raised concerns about
			 the right to due process and the rule of law, including the independence of
			 courts and the lack of a predictable tax regime.;
		Whereas, on March 13, 2008, the European Parliament issued
			 a resolution calling on the Russian President to “review the treatment of
			 imprisoned public figures (among them Mikhail Khodorkovsky and Platon Lebedev),
			 whose imprisonment has been assessed by most observers as having been
			 politically motivated”;
		Whereas in July 2008, President Dmitry Medvedev said it
			 was essential that Russia “take all necessary means to strengthen the
			 independence of judges” since “it goes without saying that pressure is applied,
			 influence is exerted, and direct bribery is often used”;
		Whereas, on August 22, 2008, Mikhail Khodorkovsky was
			 denied parole on the grounds that he refused to take part in vocational
			 training in sewing and that he allegedly failed to keep his hands behind his
			 back during a jail walk;
		Whereas, on October 25, 2008, the State Department issued
			 a statement marking the fifth anniversary of Mikhail Khodorkovsky’s arrest,
			 stating “the conduct of the cases against Khodorkovsky and his associates has
			 eroded Russia’s reputation and public confidence in Russian legal and judicial
			 institutions”;
		Whereas, on December 22, 2008, the European Court of Human
			 Rights ordered the release of the terminally ill former Yukos oil executive
			 Vasily Aleksanyan, who had been held in detention since April 6, 2006, despite
			 repeated orders by the European Court that Mr. Aleksanyan be treated in a
			 humane fashion for cancer and AIDS;
		Whereas in February 2009, Andrei Illarianov, former chief
			 economic advisor to President Vladimir Putin, stated that “[o]ne of the best
			 known political prisoners is Mikhail Khodorkovsky who has been sentenced to 9
			 years in the Siberian camp Krasnokamensk on the basis of purely fabricated case
			 against him and his oil company Yukos”;
		Whereas, on February 24, 2009, human rights lawyer Karinna
			 Moskalenko, said that “[a]ll verdicts are possible in this country. But for
			 people like Khodorkovsky, everything is already planned out and decided as long
			 as the political will does not change”;
		Whereas, on February 25, 2009, Olga Kudeshkina, former
			 Moscow court judge who was dismissed from her duties in 2004, stated that
			 Moscow City Court “has turned into an institution of settling political,
			 commercial and other scores” and that “nobody can be sure that the case will be
			 resolved in accordance with the law”;
		Whereas, on April 2, 2009, Senator Ben Cardin, chair of
			 the Helsinki Commission, issued a statement in the Senate in which he noted
			 that “the Council of Europe, Freedom House and Amnesty International, among
			 others, have concluded that Mr. Khodorkovsky was charged and imprisoned in a
			 process that did not follow the rule of law and was politically influenced
			 . . . ” and that “the current charges … amount to legal hooliganism and
			 highlight the petty meanness of the senior government officials behind this
			 travesty of justice . . . should be dropped and the new trial should be
			 abandoned”;
		Whereas, on April 10, 2009, the New York Times published
			 an editorial noting that the new charges and trial against Mikhail Khodorkovsky
			 “are for show, intended only to keep [him] and his colleague in prison
			 forever”;
		Whereas, on April 11, 2009, the Washington Post wrote: “If
			 Mr. Medvedev allows [the Khodorkovsky trial] to go forward to its scripted
			 conclusion—a lengthy extension of Mr. Khodorkovsky’s sentence to a Siberian
			 prison camp—the point will be proved that Russia still has no rule of law but
			 only a ruler”;
		Whereas, on April 21, 2009, Freedom House, Amnesty
			 International, Human Rights First, Human Rights Watch, the International League
			 for Human Rights, the Lantos Foundation for Human Rights and Justice, and the
			 Jacob Blaustein Institute for the Advancement of Human Rights joined in a
			 letter to President Medvedev in which they note “the serious human rights
			 concerns raised by the case so far” and call on the Russian Government to
			 “ensure that international observers are allowed unhindered access to the
			 courtroom” to monitor the trial, to “ensure that the rule of law is upheld” and
			 that it “meets the standards of the Russian Constitution and international
			 law”;
		Whereas the selective disregard for the rule of law by
			 Russian officials undermines the standing and status of the Russian Federation
			 among the democratic nations of the world; and
		Whereas both Russia and the United States have recently
			 elected new presidents that provide the opportunity to review past policies and
			 pursue a new era of mutual cooperation: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)Mikhail
			 Khodorkovsky and Platon Lebedev are prisoners who have been denied basic due
			 process rights under international law for political reasons;
			(2)in light of the
			 record of selective prosecution, politicization, and abuse of process involved
			 in their cases, and as a demonstration of Russia’s commitment to democracy,
			 human rights, and the rule of law, the new criminal charges brought by Russian
			 authorities against Mr. Khodorkovsky and Mr. Lebedev should be
			 withdrawn;
			(3)the standing of
			 the Russian Federation as a nation supporting democracy, freedom of expression,
			 an independent judiciary, human rights, and the rule of law would move closer
			 to validation by paroling Mr. Khodorkovsky and Mr. Lebedev, both of whom have
			 served more than half their sentences; and
			(4)the Russian
			 Federation is encouraged to take these actions to support democratic principles
			 and human rights in furtherance of a new and more positive relationship between
			 the United States and Russia and a new era of mutual cooperation.
			
